Citation Nr: 0010162	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  96-29 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1996 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in January 1998.  


FINDINGS OF FACT

The veteran's claim for service connection for PTSD is 
plausible.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
PTSD is well grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question which must be determined is whether 
the veteran has submitted a well-grounded claim. 38 U.S.C.A. 
§ 5107(a) (West 1991).  A person who submits a claim for 
benefits administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
that is meritorious on its own or capable of substantiation.  
Robinette v. Brown, 8 Vet.App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The truthfulness of 
evidence is presumed for purpose In order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  If the claimant 
has not presented a well- grounded claim, then the appeal 
fails as to that claim, and the Board is under no duty 
pursuant to 38 U.S.C.A. § 5107(a) to assist the claimant any 
further in the development of that claim.  Murphy, 1 Vet.App. 
at 81.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision holding that VA cannot assist a 
claimant in developing a claim, which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim. 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Factual Background

Service medical records do not show any complaints or 
manifestations of a psychiatric disorder, including PTSD.  
Private medical records, dated from 1960 to 1988, submitted 
by the veteran in connection with his claim are similarly 
negative for any complaints of or treatment for a psychiatric 
disorder.  

A review of the veteran's service records shows that he was 
awarded the Vietnam Service Medal and the National Defense 
Service Medal, but no combat awards.  It was not indicated 
that he had served during any campaign, although it was noted 
that "11th Campaign Pending."  His military occupational 
specialty while he was stationed in Vietnam was as a radio 
operator with the 459th Signal Battalion.  He was assigned to 
HHC, BMT, 459th Sig Bn from December 2, 1969 to the end of 
February 1970 and to Co C, 459th Sig Bn from March 1 to April 
25, 1970.  There is no indication of any temporary duty 
assignment.

In February 1995 the veteran submitted a list of stressors.  
He indicated that he had been assigned to a Special Forces 
Unit.  He also indicated that he was a member of the 459th 
Sig Det on December 12, 1969 when he injured his shoulder 
while stationed Ban Me Thuot.   

In July 1997 the appellant submitted a list of stressors.  
These included daily exposure to motor and/or rocket attacks.  
He stated that he was a member of the 459th Signal Co.  The 
attacks occurred on barracks.

In correspondence received in May 1998 the veteran stated 
that he arrived in country on November 27, 1969 at Long Binh 
and came under B-40s rocket attack.  He was immediately sent 
to Ban Me Tui which also came under enemy attack.  At Ban Me 
Tui he was assigned to a U. S. Military Assistance Command, 
Vietnam (MACV) compound.  The following day the compound was 
attacked and destroyed.  On November 30, 1969 he was assigned 
to the 1st Special Forces Group  "East Field". His personnel 
records and morning reports show he was assigned to HHC, BMT, 
459th Sig Bn from December 2, 1969 to the end of February 
1970, and Co C, 459th Sig Bn form March 1, 1970 to November 
1970. 

In response to a request by the RO, the United States Armed 
Services Center for Research of Unit Records (USASCRUR), in 
June 1999 stated that they were unable to document an attack 
on Long Binh in late November or early December 1969.  It was 
indicated that the veteran's personnel records and morning 
reports show that he was assigned to elements of the 459th 
Sig Bn.  There was no record of service with another unit.  

USASCRUR furnished copies of the Operational report and 
Lessons Learned from November 1, 1969 to January 31, 1970.  
During this time there were three enemy attacks.  Two attacks 
occurred at Nha Trang.  The first was a mortar attack on the 
BOQ was on January 17, 1970, which resulted in no 
causalities.  The second attack occurred on February 1, 1970 
on the BOQ area and Nha Trang Sig Bn area resulting in no 
casualties.  The third was a rocket attack on the Ban Me 
Thuot bungalow on January 29, 1970.  It was also reported 
that the Ban Me Thuot Battalion Signal Site was destroyed by 
fire on December 19, 1969.

A VA psychiatric examination was conducted in February 1996.  
During the examination the veteran gave a history of the 
inservice strssors.  The diagnoses included probable mild to 
moderate symptoms of a PTSD complex, characterized primarily 
by decreased ability to handle or control anger and decreased 
frustration tolerance, particularly when under stress.  A 
second psychiatric evaluation was conducted by VA in February 
1996.  The diagnoses include PTSD.  

To summarize, the two recent VA examinations have revealed 
diagnosis of PTSD based on inservice stressors reported by 
the veteran.  However, the VA has had difficulty in verifying 
the reported stressors.  His service personnel records and 
morning reports to not confirm his temporary duty assignment 
to the 1st Special Forces Group.  

However, USASCRUR did confirm three enemy attacks on the 
459th Sig Bn.  Two attacks occurred at Nha Trang.  The first 
was a motor attack on the BOQ on January 17, 1970, which 
resulted in no causalities.  The second attack occurred on 
February 1, 1970 on the BOQ area.  The third attack was a 
rocket attack on the Ban Me Thuot bungalow on January 29, 
1970.  In statements submitted by the veteran he indicated 
that one reported attack occurred on a barracks and that he 
was at Ban Me Thuot in December 1969.

The Board finds that this evidence tends to show that the 
veteran may have been exposed to the motor and/or rocket 
attacks in January and/or February 1970 and that the PTSD may 
be related to these attacks.  

ORDER

The claim for service connection for PTSD is well grounded 
and to this extent only the claim is granted.  


REMAND 

The veteran's claim for entitlement to service connection for 
PTSD is well grounded. If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.

38 C.F.R. § 3.304(f) provided that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.

During the course of this appeal 38 C.F.R. § 3.304(f) was 
revised. 38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor and credible supporting 
evidence that the claimed in-service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997. 38 C.F.R. § 3.304(f). 

The VA has been unable to verify the veteran's duty 
assignment with the 1st Special Forces Group and as such, any 
related claimed stressors are also unverified.  However, 
USASCRUR confirmed three enemy attacks on the 459th Sig Bn.  
Two attacks occurred at Nha Trang on BOQ on January 17, 1970 
and February 1, 1970. The third was a rocket attack on the 
Ban Me Thuot bungalow on January 29, 1970.  
The veteran has indicated that one attack in which was 
involved was on a barracks and that he was in Ban Me Thuot at 
least as of December 12, 1969.  The Board believes that 
clarification is required

Accordingly, the case is Remanded for the following:

1.  The RO should ask the veteran whether 
he was involved in the mortar attacks on 
January 17, 1970 and February 1, 1970 on 
the BOQ area in Nha Trang and/or the 
January 29, 1970 rocket attack on the Ban 
Me Thuot bungalow.  If yes, to which unit 
was he assigned.

The RO should also request that the 
veteran provide any additional 
information regarding his stressors, to 
include the dates, locations such as the 
name of base camps and the units to which 
he was assigned when the reported 
stressors occurred.  He may submit 
statements from fellow service members or 
others who witnessed or knew of the 
alleged events at the time of their 
occurrence.  The veteran should be told 
that the information is critical in order 
to obtain supportive evidence of the 
stressful events and that failure to 
respond may result in adverse action.  

2.  If additional verifiable information 
is received the RO should contact all 
appropriate sources to verify the 
reported stressors.

3.  If the veteran indicates that he was 
exposed to enemy attacks on January 17, 
1970, February 1, 1970, and/or January 
29, 1970 (as set forth above), or if 
other stressors are verified, a VA 
examination should be conducted by a 
psychiatrist in order to determine the 
nature and severity of the veteran's 
psychiatric illness. The claims folder 
and a copy of this Remand must to be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests are to be conducted. The RO is 
requested to inform the examiner that 
only a stressor(s), which has been 
verified by the RO or Board, may be used 
as a basis for a diagnosis of PTSD.

If the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should specify whether each 
stressor found to be established by the 
record insufficient to produce post- 
traumatic stress disorder; and whether 
there is a link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the record and found 
sufficient to produce post-traumatic 
stress disorder by the examiners.

Thereafter, the RO should readjudicate the issues in 
appellate status, to include assigning current rating 
percentages for all disabilities diagnosed.  If the benefit 
sought is not granted, a Supplemental Statement of the Case 
should be issued to the veteran and his representative and 
they should be provided an opportunity to respond.  The case 
should then be returned to the Board for further review, as 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


